 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
                                                    ***
 7
      CJCLive, LLC.,                                       Case No. 2:19-cv-01593-KJD-BNW
 8
                             Plaintiff,
 9                                                         ORDER
            v.
10
      Reginal Braziel,
11
                             Defendant.
12

13
            On April 9, 2021, this Court issued a report and recommend that Plaintiff’s claims be
14
     dismissed. ECF No. 44. The Court simultaneously ordered Defendant Reginal Braziel to file a
15
     notice informing the Court whether he intends to prosecute his counterclaims in this matter. Id. at
16
     4. His deadline for doing so was April 30, 2021. Id. Defendant has not complied with this order.
17
            Accordingly, IT IS ORDERED that Defendant Reginal Braziel must file a notice
18
     informing the Court whether he intends to prosecute his counterclaims in this matter by May 14,
19
     2021. Failure to comply with this order may result in a recommendation to the district judge that
20
     Defendant Reginal Braziel’s counterclaims be dismissed.
21
            DATED: May 7, 2021
22

23                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
